COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Alief Vietnamese Alliance Church, Relator

Appellate case number:      01-18-00127-CV

Trial court case number:    2016-53806

Trial court:                189th District Court of Harris County

       On February 21, 2018, relator, Alief Vietnamese Alliance Church, filed a petition
for writ of mandamus seeking to vacate the respondent trial judge’s September 8, 2017
“Order Denying Defendants’ Second Plea to the Jurisdiction,” and to compel respondent
to sign an order granting relator’s plea to the jurisdiction. Relator has filed a sworn
record including the September 8, 2017 order. See TEX. R. APP. P. 52.7(a)(1). Relator’s
petition included an affidavit of counsel, to comply with the Rule 52.3(j) certification
requirement, and relator’s counsel filed a separate affidavit of no testimony received at
hearing stating that there was no testimony received during any hearing in this matter.
See id. 52.3(j), 52.7(a)(2).


       Accordingly, the Court requests a response to the petition for writ of mandamus by
any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be
filed within 20 days from the date of this order. See id. 2, 52.4.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court
Date: March 1, 2018